 416DECISIONSOF NATIONALLABOR RELATIONS BOARDAs it has been found that Respondent,in violation of the Act,caused Ralph L.Smith Lumber Company to discharge Charles R. Hatfield,the Trial Examiner shallrecommend that Respondent make him whole for any loss of pay he may havesuffered because of the discrimination against him by payment to him of a sumof money equal to the amount he would normally have earned as wages, less hisnet earnings during the period he- was not working full time for Ralph L. SmithLumber Company from May_17 to July 14,195 5.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalWorkers of America, Local Union No. 13-433, affiliated withCongress of Industrial Organizations, is a labor organization within the meaning ofSection 2 (5) of the Act.2.Ralph L. Smith Lumber Company, Anderson, California, is an employer withinthe meaning of Section 2 (2) of the Act and is engaged in commerce within themeaning of Section 2 (6) of the Act.3.By restraining and coercing employees of the Company in the exercise of therights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) -of the Act.4.By causing and attempting to cause the Company, an employer, to discriminateagainst its employees, in violation of Section 8 (a) (3) of the Act, Respondent has.engaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Hudson Pulp and Paper Corporation,Tissue DivisionandInter-national Brotherhood of Pulp,Sulphite and Paper Mill Work-ers, AFL-CIO,Pulp and Tissue Local No. 852, Petitioner.CaseNo. 12-RC-21 (formerly 10-RC366). February 21, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of, the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employee&of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:i International Brotherhood of Paper Makers, AFL-CIO, herein called the Intervenor,intervened on the basis of its contract with the Employer. International Association ofMachinists, AFL-CIO, herein called IAM, and International Brotherhood of ElectricalWorkers, AFL-CIO, herein called IBEW, intervened on the basis of their contracts with.the Employer, but only for the purpose of protecting their contractual interests.117 NLRB No. 61. HUDSON PULP AND PAPER CORPORATION417The Petitioner seeks a unit of production employees in two newdepartments at an existing pulp and paper mill of the Employer atPalatka, Florida.The Intervenor contends that such a unit isinappropriate.The Employer commenced operations at its Palatka plant in 1947with 5 departments,each of which was under a superintendent butall 5 of which were under a general superintendent.In 1948 a col-lective-bargaining agreement covering all production and mainte-nance employees was negotiated with the Petitioner,the Intervenor,.IAM, and IBEW,acting as a joint bargaining representative. In1951 the Board certified IAM as the bargaining representative forsix craft maintenance groups, and certified the Petitioner,the Inter-venor, and IBEW as the joint bargaining representative of all otherproduction and maintenance employees.In 1953 the Board certified,IBEW as the bargaining representative of a craft unit of electricians.Since 1953 the Petitioner and the Intervenor have jointly represented'all production and maintenance employees, except for the separatecraft units represented by IAM and IBEW.During this period theEmployer gradually added 3 new departments to the original 5 de-partments,and as these departments were added each was blanketedunder the coverage of the existing collective-bargaining agreement.The two new departments which the Petitioner seeks as a separate-unit have not been technically covered by the current contract of the.Petitioner and the Intervenor,but the provisions thereof have beenapplied to these two departments as a "company labor policy." Itthus appears that the parties commenced bargaining on a plantwide'basis,.-continued bargaining on such a basis when 3 new departmentswerepreviously added to the original operation,and com'template-continuing such bargaining to include the 2 new departments recentlyadded.The 2 new departments are in a separate building, but this buildingis only 20 feet away from the other operations,and the employees inthe new departments use the same entrance to the plant grounds andthe same time clock as other employees.The 8 old departments manu-facture pulp and paper and then convert the paper into gum tape anddifferent types of paper bags, while the 2 new departments dry pulpand manufacture various tissue paper products, but the basic productsare the same,viz,paper products. If the new operation shut down,it would have no effect on the old operation.However, the pulp millof the old operation supplies the pulp for all operations,andall op-erations are serviced by the same powerplant,laboratory,and main-tenance department.In addition,like the other 8 departments, the2 new departments have their own departmental superintendents butthese superintendents are under the supervision of the general superin-4 23 7 84-5 7-i o1. 117-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDtendent, the resident manager, and a vice president of the Employer.There are also management meetings of all departments once or twiceweekly.There are single payroll, accounting, purchasing, and time-keeping departments for all operations, 1 director of industrial rela-tions, and 1 personnel department which does all the hiring.To theextent that the two new departments have been staffed, almost one-halfof the personnel are transferees from the older departments.More-over, as with the old departments, the skills in the more highly skilledjobs in the two new departments are not similar to or interchangeablewith those in other departments, but the skills in the lower rated jobsuse similar and interchangeable.Finally, as already indicated, itwould appear that the application of the provisions of the currentcontract to the 2 new departments has created uniformity of wagesand working conditions between these departments and the 8 olddepartments.On the basis of the foregoing, and the entire record, we find thatthe new operations are but an extension of the existing production andmaintenance operations, and constitute an accretion to the existingunit.Therefore, the two new departments do not constitute a separateappropriate unit?Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]'The Midwest Conveyor Company, Inc,116 NLRB 580, J WRemCovn pany,115NLRB 775, 776-777;Borg-WarnerCorporation,113 NLRB 152Kolcast Industries,Inc.andInternational Union,United Auto-mobile,Aircraft&Agricultural Implement Workers of Amer-ica,AFL-CIO, Petitioner.Case No. 8-RC-2808.February 01,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Nora Friel, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain,'em-ployees of the Employer.X3.The Employer, relying upon Section 9 (c) of the Act, contendsthat the Board should dismiss the petition herein which was filed lessthan 12 months after the Board, on December 21, 1955, certified the117 NLRB No. 62